Proceeding begun by the owner of two tax deeds to two parcels of land in Suffolk county for the registration of his title thereto; and two cross-actions by the two record owners of the two parcels to remove a cloud on their respective titles and have the two tax deeds declared invalid. Final order of registration unanimously affirmed, without costs. Judgment dismissing on the merits the complaints in the cross-actions, unanimously affirmed, with one bill of costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.